We doubt that, under the provisions of the Liquor Law, there is any right of appeal after a trial on the merits in the district court; we are convinced that the right to supersede the judgment of the district court, after a liquor permit is canceled, is denied by the Liquor Act (Vernon's Ann.P.C. art. 666 — 1 et seq.). Victor Mayhew v. A. J. Power, District Judge, decided by this court April 9, 1937, and reported in 104 S.W.2d 642.
Appellee's motion is granted, and the order of the trial court granting appellant a supersedeas, together with the supersedeas bond, are set aside and held for naught.